Smith, Justice, delivered the opinion of the Court: The appellants, being the sureties of other persons, were sued on certain notes which they had signed with their principal, against whom judgments had been rendered. To obtain time for payment, and to liquidate these judgments, the plaintiffs gave other notes in extinguishment of the judgments; and in the Circuit Court they attempted to show that the notes on which the judgments had been rendered were void—having been given for notes of the State Bank, the notes of the Bank being bills of credit issued contrary to the provisions of the Constitution of the United States. The decision of the Circuit Court, in refusing to admit the testimony offered, was correct. The judgments were a good and valid consideration for the notes. The original notes were extinguished by the judgments; and the debt of record created by the judgments, were, until reversed, a sufficient and legal consideration. Until their reversal, they were, of course, binding; and the consideration upon which they were rendered, could not be enquired into collaterally. It was not, in this action, competent for the Court to admit evidence to impeach the judgments, because they implied verity in themselves, and could not be contradicted; and being the consideration upon which the note now sued, was founded, the decision of the Circuit Court in excluding the evidence offered, was justified by the well settled principles of law applicable to evidence. The judgment is affirmed with costs. Judgment affirmed. Note. See Linn v. The State Bank of Illinois, Ante 87—95, and note; State Bank of Illinois v. Brown et al., Ante 106; Wood v. Hynes, Ante 103; Carson v. Clark, Ante 113; Hall et al. v. Byrne et al., Ante 140; Stacker et al. v. Watson, Ante 207; Buckmaster v. Grundy, Ante 310.